Title: To George Washington from Edmund Randolph, 6 September 1794
From: Randolph, Edmund
To: Washington, George


               
                  
                  Saturday ½ past 12. [6 Sept. 1794]
               
               E. Randolph has the honor of inclosing to the President Mr. G. Morris’s private letter to him, of March 12 1794.
               E.R. forgot to inform the President, that the copy of the letter, which was supposed to have got out of the office thro’ perfidy, appears to have most probably passed some how or other from the office of the govr of New-York. For Mr Hammond sent a copy of it to Govr Clinton.
            